Per curiam.
Jack Jersawitz appeals from the denial of his application for writ of prohibition1 asking the superior court to compel a magistrate to issue an arrest warrant against the clerk of the Cobb County Superior Court for violating the Open Records Act. The trial court found no gross abuse of discretion by the magistrate, who had ruled that Jersawitz had other remedies available to him, and denied issuance of the writ.
We affirm. Shantha v. Municipal Court of Atlanta, 240 Ga. 280, 281 (240 SE2d 32) (1977); Buie v. Buie, 175 Ga. 27 (165 SE 15) (1932).

Judgment affirmed.


All the Justices concur.


 “The writ of prohibition is the counterpart of mandamus, to restrain subordinate courts and inferior judicial tribunals from exceeding their jurisdiction, where no other legal remedy or relief is given. The granting or refusal thereof is governed by the same principles of right, necessity, and justice as apply to mandamus.” OCGA § 9-6-40.